Exhibit 10.16

 

200   RESTRICTED STOCK UNIT AWARD

 

AGREEMENT EVIDENCING A GRANT OF
RESTRICTED STOCK UNITS

 

1.   GRANT OF UNITS.  Pursuant to the Lehman Brothers Holdings Inc. (“Holdings”)
1996 Management Ownership Plan (the “Plan”), you are hereby granted, as of
                  , 200   (the “Date of Grant”), the number of Restricted Stock
Units (“Units”) for shares of Holdings’ common stock, par value $.10 per share
(the “Common Stock”), set forth on the award statement with your name on it
delivered to you herewith (which number of Units may be adjusted pursuant to
Paragraph 8 below).

 

2.   ADDITIONAL DOCUMENTS; DEFINITIONS.  You have been provided with a copy of
the Plan, which is incorporated in this instrument by reference and made a part
hereof, and a copy of the Plan prospectus.  The Plan and the prospectus should
be carefully examined.  In the event of any conflict or ambiguity between this
instrument and the Plan, the terms of the Plan shall govern.  All capitalized
terms not defined herein or on Annex A attached hereto shall have the meaning
ascribed to such terms under the Plan.

 

3.   VESTING.  Subject to Paragraph 4, Units awarded to you hereunder shall
become vested in accordance with the following vesting schedule:

 

·                                                     of the Principal Units
(   % of the total award) shall become vested on                       , 200   .

 

·                                          The remaining         Principal Units
and all of the Discount Units (   % of the total award) shall become vested on
              , 200  .

 

4.   ENTITLEMENT TO RECEIVE COMMON STOCK.

 

(a)    General Rule.  Unless otherwise set forth herein, you shall receive one
share of Common Stock for each Unit that you hold on           , 200    (the
“Maturity Date”) and you shall be entitled to receive freely transferable Shares
of Common Stock as soon as practicable after the Maturity Date.

 

(b)    Effect of Detrimental Activity.  Notwithstanding any other provision of
this Agreement if you engage in Detrimental Activity at any time prior to the
Share Payment Date, all Units held by you shall be forfeited and canceled.

 

(c)    Effect of Termination.  In the event of your Termination for any reason
or notification of Termination prior to                   , 200   , all Units
held by you shall be forfeited and cancelled.  In the event of any Termination
not described in the preceding sentence, the following rules shall apply:

 

(i)            Voluntary Termination with Competitive Activity.  In the event of
your voluntary Termination with Competitive Activity, (i) all Discount Units
shall be forfeited and canceled, (ii) if such Termination occurs prior to
                 , 200   , all

 

--------------------------------------------------------------------------------


 

Principal Units shall be forfeited and canceled and (iii) if such Termination
occurs on or subsequent to                 , 200   , you shall be entitled to
receive freely transferable shares of Common Stock for            of the
Principal Units (     % of the total award).

 

(ii)           Voluntary Termination without Competitive Activity.  In the event
of your voluntary Termination without Competitive Activity, you shall be
entitled to receive (i) freely transferable shares of Common Stock for the
Principal Units and (ii) freely transferable shares of Common Stock equal to
     % of the Discount Units multiplied by each full year of your employment
with Holdings or a Subsidiary after                  , 200    and before your
Termination.  However, if your Termination is a Full Career Termination, you
will be entitled to receive freely transferable shares of Common Stock for all
the Discount Units provided you do not engage in Competitive Activity prior to
the Share Payment Date.  In the event of Competitive Activity prior to the Share
Payment Date, the provisions specified in Paragraph 4(c)(i) shall apply.

 

(iii)          Involuntary Termination with Cause.  In the event of your
involuntary Termination with Cause, all Principal Units and Discount Units shall
be immediately forfeited and canceled.

 

(iv)          Involuntary Termination without Cause.  In the event of your
involuntary Termination without Cause, you shall be entitled to receive
(i) freely transferable shares of Common Stock for the Principal Units and
(ii) freely transferable shares of Common Stock equal to    % of the Discount
Units multiplied by each full year of your employment with Holdings or a
Subsidiary after                      , 200    and before your Termination. 
However, if your Termination is a Full Career Termination, you will be entitled
to receive freely transferable shares of Common Stock for all the Discount
Units.

 

(v)           Retirement.  Notwithstanding the foregoing provisions of Paragraph
4(c)(i), (ii), (iii) and (iv), in the event of your Retirement and provided you
do not engage in Competitive Activity or Detrimental Activity, you shall be
entitled to receive freely transferable shares of Common Stock for all Principal
Units and Discount Units as soon as practicable after the end of the sixth month
following your Retirement.  If you engage in Competitive Activity, the
provisions specified in Paragraph 4(c)(i) shall apply as of the date of your
Retirement, and you shall be obligated to repay to Holdings the full gross
amounts or shares received in excess of those which you would have received
under Paragraph 4(c)(i).  If you engage in Detrimental Activity prior to the
Share Payment Date, you shall be obligated to repay to Holdings the full gross
amounts or shares you received under this Agreement.

 

(vi)          Termination Due to Death; Disability.  Notwithstanding the
foregoing provisions of Paragraph 4(c)(i), (ii), (iii), (iv) and (v), in the
event of the occurrence (i) your death or Disability or (ii) your death or
Disability following a Termination described in Paragraph 4(c)(ii) or
(iv) hereof, all outstanding Units held by you shall become immediately payable
and you shall, as soon as practicable thereafter, receive freely transferable
shares of Common Stock.

 

2

--------------------------------------------------------------------------------


 

Any shares that become payable pursuant to this Paragraph 4(c) (other than
Paragraph (c)(v) or (vi)) shall be issued to you on the Share Payment Date,
subject to the application of Paragraph 4(b).  Notwithstanding any other
provisions of this Agreement, if any payment otherwise due hereunder would have
the effect of making you subject to the provisions of Code Section 409A(a)(1),
such payment shall be postponed until the earliest date upon which the payment
could be made without subjecting you to the provisions of Code
Section 409A(a)(1).  Any remaining Units that are not payable pursuant to the
provisions of the Paragraph 4(c) shall be canceled by Holdings.

 

(d)    Affidavit.  In the event of your Termination on or after
                     , 200   , you may be requested, from time to time after
your Termination, to complete and sign an affidavit with respect to Competitive
Activity or Detrimental Activity, which includes representations and authorizes
Holdings to verify the representations.  Any failure on your part to complete,
sign and return the affidavit within 60 days may cause you to forfeit all Units
held by you at that time.

 

5.   DIVIDEND EQUIVALENTS.  With respect to each regular cash dividend or
distribution paid or made on Common Stock to holders of record on or after
                   , 200   , you shall be paid cash and/or credited with a
number of additional Units comparable in value to such dividend or
distribution.  Such additional Units shall vest and become payable at the same
time as the Units to which they are attributable.

 

6.   LIMITATION ON OBLIGATIONS.  Holdings’ and any Subsidiary’s obligation with
respect to the Units granted hereunder is limited solely to the delivery to you
of shares of Common Stock on the date when such shares are due to be delivered
hereunder, and in no way shall Holdings or any Subsidiary become obligated to
pay cash in respect of such obligation (except for cash paid pursuant to
Paragraphs 5 and 9 hereof).

 

7.   NON-ASSIGNMENT.  Units may not be sold, assigned, transferred, pledged,
hypothecated, or otherwise disposed of by you, except by will or the laws of
descent and distribution.  If you or anyone claiming under or through you
attempts to violate this Paragraph 7, such attempted violation shall be null and
void and without effect, and Holdings’ obligation to issue any Common Stock
hereunder shall terminate.

 

8.   EQUITABLE ADJUSTMENT.  In the event of a Change in Capitalization occurring
on or after the Date of Grant specified above and prior to the Share Payment
Date, the number and kind of shares of Common Stock which may be issued with
respect to Units shall be adjusted so as to reflect such change.

 

9.   CHANGE IN CONTROL.

 

(a)  Vesting upon an Unapproved Change in Control.  Upon the occurrence of a
Change in Control without the prior approval of a majority of the independent
members of the Incumbent Board, your Units shall vest in full immediately.

 

(b)  Vesting upon an Approved Change in Control.  Upon the occurrence of a
Change in Control with the prior approval of a majority of the independent
members of the Incumbent

 

3

--------------------------------------------------------------------------------


 

Board, then the Vesting Schedule shall be modified such that your Units shall
represent (i) an immediately vested right to receive in the same form of
consideration as that received by shareholders generally, the lesser of (A) the
“undiscounted market value” (at the time of grant) of the shares of Common Stock
underlying your outstanding Units (i.e., the fair market value of your Units
determined on the date of grant) and (B) the price paid by an acquirer for such
shares of Common Stock in connection with such Change in Control (such lesser
amount, the “Preliminary Consideration”), and (ii) an additional right to
receive the excess, if any, of the price paid by an acquirer over such
“undiscounted market value” (such excess amount, the “Deferred Consideration”)
which right shall become vested on the earlier of (X) two years following such
Change in Control or (Y) the Maturity Date (such earlier date, the (“Deferred
Vesting Date”)), subject to the potential accelerated vesting and forfeiture
provisions set forth in Paragraph 4 hereof and otherwise pursuant to this
Agreement.

 

(c)  Delivery of Shares or Other Consideration Following any Change in Control. 
Following the occurrence of any Change in Control that constitutes a change in
ownership or effective control within the meaning of Section 409A(a)(2)(A)(v) of
the Code, you shall be immediately entitled to receive the Preliminary
Consideration and, to the extent not earlier paid or forfeited pursuant to
Paragraph 4 hereof, you shall be entitled to receive the Deferred Consideration
(if any) upon the Deferred Vesting Date.  Following the occurrence of any Change
in Control that does not constitute a change in ownership or effective control
within the meaning of Section 409A(a)(2)(A)(v) of the Code, you shall be
entitled to receive both the Preliminary Consideration and the Deferred
Consideration (if any) upon the Maturity Date, to the extent not earlier paid or
forfeited pursuant to Paragraph 4 hereof and otherwise pursuant to this
Agreement.

 

10.   TREATMENT IN BANKRUPTCY.  (a) If you are an employee of Holdings, Holdings
agrees to deliver, and (b) if you are an employee of a Subsidiary, Holdings
agrees to deliver to (or at the direction of) such Subsidiary, shares of Common
Stock on the date when such shares are due to be delivered under this Agreement
in satisfaction of each Unit granted to you hereunder.  If you are an employee
of a Subsidiary, Holdings’ obligation in clause (b) of the preceding sentence is
created expressly for the benefit of you, and you shall have the full right to
enforce Holdings’ obligation to deliver Common Stock as if such obligation were
made directly in favor of you.  All of your claims arising from, in connection
with, or in any way relating to, any failure of Holdings to deliver to you, or
to a Subsidiary for delivery by such Subsidiary to you, shares of Common Stock
on the date when such shares are due to be delivered under this Agreement in
satisfaction of each Unit granted to you shall be deemed, in the event of a
bankruptcy of Holdings, to be claims for damages arising from the purchase or
sale of Common Stock of Holdings, within the meaning of section 510(b) of the
Bankruptcy Code and shall have in such bankruptcy the same priority as, and no
greater priority than, common stock interests in Holdings.

 

11.   AMENDMENT.  The terms of this Agreement may be amended from time to time
by the Committee in its sole discretion in any manner that it deems appropriate,
provided, however, that no such amendment shall, without your consent, diminish
your rights under this Agreement.

 

12.   BINDING ACTIONS.  Any action taken or decision made by the Committee or
its designees arising out of or in connection with the construction,
administration,

 

4

--------------------------------------------------------------------------------


 

interpretation or effect of the Plan or this Agreement shall lie within its sole
and absolute discretion, as the case may be, and shall be final, conclusive and
binding on you and all persons claiming under or through you.  By accepting this
grant or other benefit under the Plan, you and each person claiming under or
through you shall be conclusively deemed to have indicated acceptance and
ratification of, and consent to, any action taken under the Plan by the
Committee or its designees.

 

13.   NO RIGHT TO CONTINUED EMPLOYMENT.  The grant of Units shall not confer on
you any right to be retained in the employ of Holdings or a subsidiary, or to
receive subsequent Units or other awards under the Plan.  The right of Holdings
or any subsidiary to terminate your employment with it at any time or as
otherwise provided by any agreement between Holdings or any subsidiary and you
is specifically reserved.

 

14.   APPLICABLE LAW.  The validity, construction, interpretation,
administration, and effect of the Plan, and of its rules and regulations, and
rights relating to the Plan and to this Agreement, shall be governed by the
substantive laws, but not the choice of law rules, of the State of Delaware.

 

15.   WITHHOLDING/DEDUCTIONS.  Holdings shall have the right to deduct
applicable taxes from all amounts payable to you.  It shall be a condition to
the obligation of Holdings to issue shares of Common Stock hereunder (a) that
you (or, in event of your death, your estate or any person who acquires the
right to this award by bequest or inheritance or otherwise by reason of your
death) pay to Holdings or its designee, upon its demand, in accordance with the
Plan, either in the form of cash or freely transferable shares of Common Stock
such amount as may be required by law for the purpose of satisfying its
obligation or the obligation of any other person to withhold any taxes required
by law which are incurred by reason of the issuance of such shares of Common
Stock, and (b) that you (or, in the event of your death, your estate or any
person who acquires the right to this award by bequest or inheritance or
otherwise by reason of your death) provide Holdings with any forms, documents or
other information reasonably required by Holdings in connection with the grant. 
If the amount requested for the purpose of satisfying the withholding obligation
is not paid, Holdings may refuse to issue shares of Common Stock and/or related
dividend equivalents or take any other action it deems necessary to fulfill the
withholding obligation.  Holdings shall further have the right to deduct from
all amounts remaining payable to you after satisfaction of the minimum statutory
withholding obligations described above, the amount of any deficit, debt, tax
obligation or other liability or obligation of any kind which you may at that
time have with respect to Holdings or any Subsidiary; provided, however, that no
such right to deduct or offset shall arise or otherwise be deemed to arise until
the date upon which shares of Common Stock are deliverable hereunder.

 

5

--------------------------------------------------------------------------------


 

ANNEX A

 

DEFINITIONS

 

“Cause” means a material breach by a person of an employment contract between
the person and Holdings or any Subsidiary, failure by a person to devote
substantially all business time exclusively to the performance of his or her
duties for Holdings or any Subsidiary, willful misconduct, dishonesty related to
the business and affairs of Holdings or any Subsidiary, conviction of a felony
or of a misdemeanor constituting a statutory disqualification under U.S.
securities laws (or failure to contest prosecution for a felony or such a
misdemeanor), habitual or gross negligence in the performance of the person’s
duties, solicitation of employees of Holdings or any Subsidiary to work at
another company, improper use or disclosure of confidential information, the
violation of policies and practices adopted by Holdings or any Subsidiary
including, but not limited to the Code of Conduct, or a material violation of
the conflict of interest, proprietary information or business ethics policies of
Holdings or any Subsidiary.

 

“Change in Capitalization” means the occurrence of a circumstance described in
Section 14 of the Plan.

 

“Committee” shall mean the Compensation and Benefits Committee of the Incumbent
Board (see definition of Change in Control in the Plan).

 

“Competitive Activity” means involvement (whether as an employee, proprietor,
consultant or otherwise) with any person or entity (including any company and
its affiliates) engaged in any business activity which is materially competitive
with any business carried on by Holdings or any of its Subsidiaries or
affiliates on the date of termination of a person’s employment with Holdings and
any of its Subsidiaries, as determined in the sole discretion of the Committee.

 

“Detrimental Activity” means at any time (i) using confidential information
received during a person’s employment with Holdings or any Subsidiary, their
affiliates or their clients, in breach of such person’s obligations to keep such
information confidential; (ii) directly or indirectly persuading or attempting
to persuade, by any means, any employee of Holdings or any Subsidiary to
terminate employment with any of the foregoing or to breach any of the terms of
his or her employment with the foregoing; (iii) directly or indirectly making
any statement that is, or could be, disparaging of Holdings, its Subsidiaries or
affiliates, or any of their employees (except as necessary to respond truthfully
to any inquiry from applicable regulatory authorities or to provide information
pursuant to legal process); or (iv) directly or indirectly engaging in any
activity that is substantially injurious to the financial condition, reputation,
or goodwill of Holdings or its Subsidiaries or affiliates, in each case as
determined in the sole discretion of the Committee.

 

“Disability” means a disability under both the Long-Term Disability Insurance
Plan and the Social Security Act.

 

“Discount Units” shall mean the number of Units (and any dividend equivalents
related thereto) related to the     % discount upon issuance of the award.

 

“Full Career Termination” means a Termination when (i) a person has at least 20
years of service or (ii) a person meets all of the following criteria: (x) the
person’s age plus

 

--------------------------------------------------------------------------------


 

years of service with Holdings or any subsidiary equals at least 65, (y) the
person is at least 45 years old, and (z) the person has at least 10 years of
service with Holdings or any subsidiary.

 

“Principal Units” shall mean the number of Units (and any dividend equivalents
related thereto) related to the undiscounted base portion of the award (     %
of the total number of units awarded).

 

“Retirement” shall mean a Termination of employment which meets the criteria for
retirement under Holdings’ qualified defined benefit pension plan.

 

“Share Payment Date” means as soon as practicable after the earlier of (a) the
Maturity Date or (b) the completion of the fiscal quarter following the one-year
anniversary of termination of employment.

 

“Termination” means the end of employment with Holdings or a Subsidiary.  The
date of Termination and the reason for Termination are as determined in the sole
discretion of the Committee.

 

2

--------------------------------------------------------------------------------